

114 S333 IS: Dollar-for-Dollar Deficit Reduction Act
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 333IN THE SENATE OF THE UNITED STATESFebruary 2, 2015Mr. Portman (for himself, Ms. Ayotte, Mr. Barrasso, Mr. Boozman, Mrs. Capito, Mr. Crapo, Mr. Grassley, Mr. Isakson, Mr. Johnson, Mr. Lee, Mr. Rubio, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo require that any debt limit increase be balanced by equal spending cuts over the next decade.1.Short
 titleThis Act may be cited as the Dollar-for-Dollar Deficit Reduction Act.2.Amendment to
			 title 31(a)In
 generalSubchapter I of chapter 31 of title 31, United States Code, is amended by inserting after section 3101A the following:3101B.Debt limit
				control(a)Declaration of
				a debt limit warning(1)In
 generalIn the event of a near breach of the public debt limit established by section 3101, the Secretary of the Treasury shall issue a debt limit warning to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives that shall include a determination as to when extraordinary measures may be necessary in order to prolong the funding of the United States Government.(2)DefinitionsIn this subsection:(A)Extraordinary
 measuresThe term extraordinary measures means measures that may be taken by the Secretary of the Treasury in the event of a breach of the debt limit by the United States to prolong the function of the United States Government in the absence of a debt limit increase.(B)Near
 breachThe term near breach means the point at which the Secretary of the Treasury determines that the United States Government will reach the statutorily prescribed debt limit within 60 calendar days notwithstanding the implementation of extraordinary measures.(b)Presidential
				submission of debt limit legislation(1)Savings
 recommendations from the PresidentAny formal Presidential request to increase the debt limit under this section shall include the amount of the proposed debt limit increase and be accompanied by proposed legislation to reduce spending over the sum of the current and following 10 years by an amount equal to or greater than the amount of the requested debt limit increase. Net interest savings may not be counted towards spending reductions required by this paragraph.(2)CalculationThe spending savings under paragraph (1) shall be calculated against a budget baseline consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985. This baseline shall exclude the extrapolation of any spending that had been enacted under an emergency designation..(b)Subchapter
 analysisThe table of sections for chapter 31 of title 31, United States Code, is amended by inserting after the item for section 3101A the following:3101B. Debt limit
				control..3.Congressional
			 requirement to restrain spending while raising the debt limit(a)In
 generalTitle III of the Congress and Budget Act of 1974 is amended by inserting at the end the following:316.Debt limit
				increase point of order(a)In
				general(1)Point of
 orderExcept as provided in subsection (b), it shall not be in order in the Senate or the House of Representatives to consider any bill, joint resolution, amendment, motion, or conference report that increases the statutory debt limit unless the bill contains net spending reductions of an equal or greater amount over the sum of the current and next 10 fiscal years. Net interest savings may not be counted towards spending reductions required by this paragraph.(2)Components of
 net spending reduction(A)CalculationThe savings resulting from the proposed spending reductions under paragraph (1) shall be calculated by the Congressional Budget Office against a budget baseline consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985. This baseline shall exclude the extrapolation of any spending that had been enacted under an emergency designation.(B)AvailabilityThe Senate and the House of Representatives may not vote on any bill, joint resolution, amendment, motion, or conference report that increases the public debt limit unless the cost estimate of that measure prepared by the Congressional Budget Office has been publicly available on the Web site of the Congressional Budget Office for at least 24 hours.(C)Prohibit timing
 shiftsAny provision that shifts outlays or revenues from within the 10-year window to outside the window shall not count towards the budget savings target for purposes of this subsection.(b)Senate
 supermajority waiver and appeal(1)WaiverIn the Senate, subsection (a)(1) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a)(1)..(b)Conforming
 amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after section 315 the following new item:Sec. 316. Debt limit increase
				point of
				order..